[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cleveland Metro. Bar Assn. v. Paris, Slip Opinion No. 2016-Ohio-5581.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2016-OHIO-5581
           CLEVELAND METROPOLITAN BAR ASSOCIATION v. PARIS.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Cleveland Metro. Bar Assn. v. Paris, Slip Opinion No.
                                   2016-Ohio-5581.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—
        Conditionally stayed six-month suspension.
  (No. 2015-2009—Submitted February 24, 2016—Decided August 31, 2016.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2015-005.
                             _______________________
        Per Curiam.
        {¶ 1} Respondent, Tasso Paris of Cleveland, Ohio, Attorney Registration
No. 0038609, was admitted to the practice of law in Ohio in 1987.
        {¶ 2} In a January 2015 complaint, relator, Cleveland Metropolitan Bar
Association, alleged that Paris violated multiple Rules of Professional Conduct by
                              SUPREME COURT OF OHIO




making unwelcome sexual advances toward a female client and failing to appear at
her criminal-sentencing hearing.
        {¶ 3} The parties entered into stipulations of fact, misconduct, and
aggravating and mitigating factors and jointly recommended that Paris be
suspended from the practice of law for six months, all stayed on the condition that
he engage in no further misconduct. A panel of the Board of Professional Conduct
conducted a hearing at which it admitted stipulations submitted by the parties and
heard testimony from Paris and the affected client. The panel largely adopted the
stipulations, but, noting that Paris’s testimony contradicted some of those
stipulations, also found that he failed to understand and acknowledge the wrongful
nature of his conduct. The panel therefore rejected the sanction suggested by the
parties and recommended that Paris serve a six-month actual suspension from the
practice of law in Ohio. The board adopted the panel’s report in its entirety.
        {¶ 4} Paris objects to the board’s finding of an additional aggravating factor
to which the parties had not stipulated. He also argues that given the parties’
comprehensive stipulations and the limited nature of the testimony given before the
panel, this court should reject the sanction recommended by the panel and adopt
the stipulated sanction of the parties. We adopt the board’s findings of fact and
misconduct but sustain Paris’s objections and suspend him from the practice of law
in Ohio for six months, all stayed on conditions.
                                     Misconduct
        {¶ 5} Following an automobile accident that occurred on March 17, 2013,
a woman hired Paris to defend her in the Cleveland Municipal Court against charges
of driving under the influence and driving under suspension, and her fiancé paid
him $1,000. Paris stipulated that he referred to her as his “beautiful Irish girl” but
testified that he had referred to her as “a red haired Irish girl, coming out of an Irish
bar, in Cleveland, Ohio, on March 17th” only in the context of explaining that no
one was going to believe her claim that she had had only one drink before her St.




                                           2
                                January Term, 2016




Patrick’s Day automobile accident. Paris also stipulated that during the course of
his representation, he asked his client to go out with him several times and invited
her to his house to join him in his hot tub on more than one occasion. Although he
never denied the truth of that stipulation, he also testified that the client’s fiancé
was present at all but one of their meetings.
       {¶ 6} Paris stipulated that his client was afraid to do anything about his
conduct out of fear that it would affect his representation. The client testified that
his conduct made her uncomfortable but that she never told him that she would not
go out with him. Instead, she attempted to avoid the issue by saying, “[W]e’ll see”
or “We will talk about it.” The client and her fiancé discussed her concerns on
several occasions and agreed that she would just go out with Paris so that he would
do a better job representing her, but she could not bring herself to go through with
it. She testified that as the case dragged on, however, she would have done
“whatever he want[ed]” to get it resolved.
       {¶ 7} On August 6, 2013, the client pleaded guilty to driving while under
suspension and failure to maintain reasonable control of her vehicle and was
ordered to appear at a later date for sentencing. Paris stipulated that he not only
failed to attend the sentencing hearing but that he also failed to notify the client of
his absence and to request that another attorney attend the hearing on his behalf. At
the panel hearing, Paris acknowledged that stipulation and confirmed its truth. He
testified, however, that he had asked his father to attend the client’s sentencing
hearing and that upon returning to the office after the hearing, his father reported
that the case had been “sent to another judge.” Paris’s father was not called as a
witness, but he represented Paris before the panel. During his closing argument, he
stated that he attended the sentencing hearing at Paris’s request. But the parties had
stipulated—and the client’s testimony confirmed—that when the judge asked her
whether she was represented by counsel, she responded that Paris had failed to




                                          3
                                SUPREME COURT OF OHIO




appear and that she did not expect him to because “[h]e’s be[en] doing nothing but
trying to get in my pants.”
        {¶ 8} Based on the client’s statement, the judge vacated the client’s plea and
recused herself from the case. The case was reassigned, and a public defender was
appointed to represent the client. The client ultimately pleaded guilty to operating
an unsafe vehicle and was fined $200. She later filed a grievance against Paris.
        {¶ 9} The board adopted the parties’ stipulations and agreed that Paris’s
conduct violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable
diligence in representing a client) and 1.8(j) (prohibiting a lawyer from soliciting
or engaging in sexual activity with a client unless a consensual sexual relationship
existed prior to the lawyer-client relationship).1
                                Recommended Sanction
        {¶ 10} When imposing sanctions for attorney misconduct, we consider
several relevant factors, including the ethical duties that the lawyer violated,
relevant aggravating and mitigating circumstances, and the sanctions imposed in
similar cases. See Gov.Bar R. V(13)(A).
        {¶ 11} The board adopted the parties’ stipulation that Paris has no prior
disciplinary record and cooperated with relator’s investigation. See Gov.Bar R.
V(13)(C)(1) and (4). It also noted that Paris did not present evidence of any other
mitigating factors.
        {¶ 12} In addition to adopting the parties’ stipulated aggravating factors—
that Paris acted with a selfish motive and engaged in multiple offenses—the board
found that Paris’s conduct harmed a vulnerable client. See Gov.Bar R. V(13)(B)(2),
(4), and (8). The board also found that Paris did not understand or accept the
wrongful nature of his conduct based on testimony in which he (1) asked why the
client referred a female friend to him after terminating his representation if he was

1
  In accordance with the parties’ stipulations, the panel unanimously dismissed two additional
alleged violations of the Rules of Professional Conduct.




                                              4
                                 January Term, 2016




“hitting on” her, (2) stated that the client’s fiancé was present during all but one of
their meetings, (3) claimed that he merely referred to the client as a “red haired Irish
girl”—and only when explaining that no one was going to believe her claim that
she had had only one drink before her St. Patrick’s Day automobile accident, and
(4) claimed that his father had attended the client’s sentencing hearing. See
Gov.Bar R. V(13)(B)(7). While noting that relator offered no evidence that Paris
engaged in a pattern of misconduct, the board also commented that “there is
likewise no evidence to assure the panel that it was an isolated event that is unlikely
to reoccur.” See Gov.Bar R. V(13)(B)(3) (providing that a pattern of misconduct
is an aggravating factor that may be considered in favor of recommending a more
severe sanction).
       {¶ 13} The parties jointly recommend that Paris be suspended for six
months but that the suspension be stayed in its entirety on the condition that he
engage in no further misconduct. In support of that sanction, the parties cited
Disciplinary Counsel v. Hubbell, 144 Ohio St. 3d 334, 2015-Ohio-3426, 43 N.E.3d
397 (imposing a conditionally stayed six-month suspension on an attorney who
attempted to initiate a romantic relationship with a client whom he represented, pro
bono, in a custody dispute), and Disciplinary Counsel v. Quatman, 108 Ohio St. 3d
389, 2006-Ohio-1196, 843 N.E.2d 1205 (imposing a conditionally stayed one-year
suspension on an attorney who put his hands on a client’s breasts for several
seconds and told her that they were “very nice”).
       {¶ 14} Noting the increasing frequency of cases involving repeated and
unwelcome solicitation of clients for sexual activity, the board, however, urges us
to hold that in the absence of significant mitigating factors, this court will impose
an actual suspension on attorneys who have engaged in such conduct—as we do in
cases involving attorneys who have engaged in a material misrepresentation to a
court or have engaged in a pattern of dishonesty with a client. See Disciplinary
Counsel v. Fowerbaugh, 74 Ohio St. 3d 187, 190, 658 N.E.2d 237 (1995) (creating




                                           5
                             SUPREME COURT OF OHIO




a presumption that an attorney who has engaged in a course of conduct involving
dishonesty, fraud, deceit, or misrepresentation will receive an actual suspension).
But see Dayton Bar Assn. v. Kinney, 89 Ohio St. 3d 77, 78, 728 N.E.2d 1052 (2000)
(recognizing that mitigating factors may justify a lesser sanction in some cases
involving attorney dishonesty).
       {¶ 15} In accordance with this suggested presumption and in light of Paris’s
repeated and unwelcome solicitation of his client, his failure to appear for her
sentencing hearing after she rebuffed his advances, his failure to acknowledge the
wrongful nature of his conduct, and the absence of additional mitigating evidence,
the board recommends that we suspend Paris from the practice of law for six
months with no stay.
                                  Paris’s Objections
       {¶ 16} In his objections to the board’s report and recommendation, Paris
urges us to reject the board’s finding of the additional aggravating factor that Paris
failed to accept the wrongful nature of his conduct. He also challenges the board’s
recommended sanction and urges us to adopt the parties’ stipulated sanction of a
fully stayed six-month suspension.
       {¶ 17} We agree that Paris did not plainly acknowledge the wrongful nature
of his conduct or make a particularly strong showing of remorse at the panel
hearing. But we also note that despite the intention of the parties to submit the case
entirely upon their stipulations, the panel sought to hear testimony not only from
Paris but also from the grievant. This created some confusion regarding the scope
of the evidence to be presented at the hearing. It also resulted in the inadvertent
admission of testimony that touched upon stipulated issues. Although relator and
the panel chairperson expressed that it was their intention to rely on the stipulations
rather than the testimony in those instances, there is a possibility that some of
Paris’s contradictory testimony was offered to rebut portions of the grievant’s
testimony on those stipulated issues. Therefore, in the interest of fairness, we




                                          6
                                 January Term, 2016




decline to adopt additional aggravating factors based on that testimony. Moreover,
in light of Paris’s nearly 30 years of practice with no disciplinary record prior to
this incident, we are inclined to agree that there is some evidence that his behavior
in this matter is an isolated incident.
        {¶ 18} We have consistently disapproved of the conduct of lawyers who
have solicited or engaged in sexual activity with their clients even before the
adoption of Prof.Cond.R. 1.8(j), and depending on the relative impropriety of the
situation, we have imposed a wide range of disciplinary measures for such conduct.
Akron Bar Assn. v. Miller, 130 Ohio St. 3d 1, 2011-Ohio-4412, 955 N.E.2d 359,
¶ 18. We have publicly reprimanded attorneys who have commenced consensual
sexual relationships with their clients that have not compromised the clients’
interests. See, e.g., Disciplinary Counsel v. Engler, 110 Ohio St. 3d 138, 2006-
Ohio-3824, 851 N.E.2d 502 (publicly reprimanding an attorney who had two
consensual sexual encounters with a client while representing her in a divorce). On
the other end of the spectrum, we have disbarred an attorney who solicited sex from
clients in exchange for a reduced legal fee, made inappropriate sexual comments to
clients, touched them in a sexual manner, exposed himself to a client, and lied
repeatedly during the disciplinary process. Disciplinary Counsel v. Sturgeon, 111
Ohio St. 3d 285, 2006-Ohio-5708, 855 N.E.2d 1221.
        {¶ 19} In between those two extremes, we typically impose term
suspensions with all or part of the suspension stayed, depending on the severity of
the misconduct and the applicable aggravating and mitigating factors. Disciplinary
Counsel v. Bunstine, 136 Ohio St. 3d 276, 2013-Ohio-3681, 995 N.E.2d 184, ¶ 32.
See also Toledo Bar Assn. v. Burkholder, 109 Ohio St. 3d 443, 2006-Ohio-2817,
848 N.E.2d 840 (imposing a conditionally stayed six-month suspension on an
attorney who relentlessly asked a client out on dates, inappropriately touched her,
and made a sexual comment to her); Disciplinary Counsel v. Freeman, 106 Ohio
St.3d 334, 2005-Ohio-5142, 835 N.E.2d 26 (imposing a six-month actual




                                          7
                                  SUPREME COURT OF OHIO




suspension on an attorney who paid a young client for photographs of herself in
various states of undress and requested photographs of her in the nude and sex acts
from her in exchange for money after the attorney-client relationship ended); Akron
Bar Assn. v. Miller, 130 Ohio St. 3d 1, 2011-Ohio-4412, 955 N.E.2d 359 (imposing
a conditionally stayed six-month suspension and monitored probation on an
attorney who asked a client about her breast size, asked her to show him her breasts
as a reward for the work he was performing on her behalf, and suggested that she
perform oral sex on him—all during a period when he was not taking medication
prescribed for his depression and attention-deficit disorder); Bunstine (imposing a
conditionally stayed one-year suspension on an attorney who, in his second
disciplinary matter, solicited sex from a client in lieu of payment for his fees).
         {¶ 20} We by no means condone Paris’s conduct in this matter, but on the
stipulated facts before us, we find that his actions are most comparable to cases in
which we have imposed fully stayed suspensions. Therefore, we sustain Paris’s
objection to the board’s recommended sanction and find that a six-month
suspension, stayed on conditions, is the appropriate sanction for his misconduct.
         {¶ 21} Accordingly, Tasso Paris is suspended from the practice of law for
six months, all stayed on the conditions that he make full restitution of $1,000 to
the affected client2 and engage in no further misconduct. If Paris fails to comply
with the conditions of the stay, the stay will be lifted and he will serve the full six-
month suspension. Costs are taxed to Paris.
                                                                        Judgment accordingly.
         PFEIFER, O’DONNELL, KENNEDY, and FRENCH, JJ., concur.
         KENNEDY, J., concurs, with an opinion.
         LANZINGER, J., dissents, with an opinion joined by O’CONNOR, C.J., and
O’NEILL, J.

2
  Paris stipulated that he was willing to refund the affected client’s entire fee of $1,000. At oral
argument, however, his counsel stated that the refund had not yet been made.




                                                 8
                                  January Term, 2016




                                 _________________
          KENNEDY, J., concurring.
          {¶ 22} I agree with the majority that a six-month suspension, stayed on
conditions, is the appropriate sanction for the misconduct of respondent, Tasso
Paris. The majority opinion tacitly rejects the board’s request that we adopt a new
presumption that in the absence of significant mitigating factors, the court will
impose an actual suspension for the repeated and unwelcome solicitation of
vulnerable clients for sexual activity. The dissenting opinion argues in favor of
adopting this presumption. I write separately to squarely address whether it is this
court’s role to create a new presumption in favor of an actual suspension in lieu of
our deeply rooted process of determining the appropriate sanction in each
individual case.
          {¶ 23} Gov.Bar R. V(13) imposes a duty on the Board of Professional
Conduct to examine the unique facts and circumstances of each disciplinary case,
the aggravating and mitigating factors applicable to the individual attorney, and his
or her life circumstances, in order to determine the appropriate sanction for that
particular attorney. Therefore, the establishment of a presumption of an actual
suspension would be antithetical to our rules.
          {¶ 24} In 1995, this court established a presumption of an actual suspension
in cases with misconduct involving dishonesty, fraud, deceit, or misrepresentation,
absent mitigating factors justifying a stay.           See Disciplinary Counsel v.
Fowerbaugh, 74 Ohio St. 3d 187, 658 N.E.2d 237 (1995). A majority of the court
in Fowerbaugh reasoned that a presumption was warranted for conduct by an
attorney involving deception, falsehood, or fraud because “[s]uch conduct strikes
at the very core of a lawyer’s relationship with the court and with the client.
Respect for our profession is diminished with every deceitful act of a lawyer.” Id.
at 190.




                                           9
                             SUPREME COURT OF OHIO




       {¶ 25} In my view, however, deception and fraud are not the only types of
misconduct that strike at the core of a lawyer’s relationship with the court and with
the client. Instead, every act of misconduct does so and diminishes the honor and
nobility of our great profession. But, to echo the views expressed in Justice
Resnick’s separate opinion in Fowerbaugh:


       It is the responsibility of this court to give guidance as to what
       conduct constitutes a violation of the Disciplinary Rules. It is not
       the province of this court to use syllabus law to mandate a particular
       sanction once a violation has been found. The sanction in each
       individual’s case should be determined based upon the unique facts
       and circumstances of that case.


Id. at 191 (Resnick, J., concurring in judgment only).
       {¶ 26} Without question, inappropriate sexual conduct by an attorney
toward his or her client undermines the attorney-client relationship and diminishes
respect for our profession. However, if we were to adopt a presumption of an actual
suspension for this category of misconduct based on the reasoning advanced by the
majority in Fowerbaugh, why not extend this approach and establish a similar
presumption for any and all cases involving violations that undermine the attorney-
client relationship and diminish respect for our profession? Adoption of the
proposed presumption in this case would move us closer to a reality in which the
“exception swallows the rule.”
       {¶ 27} Gov.Bar R. V(2)(A) provides that “[e]xcept as otherwise expressly
provided in rules adopted by the Supreme Court, all grievances involving alleged
misconduct by * * * attorneys * * * shall be brought, conducted, and disposed of
in accordance with the provisions of this rule.” This provision applies to all of
Gov.Bar R. V, including Gov.Bar R. V(13). Presuming an actual suspension would




                                         10
                                 January Term, 2016




fundamentally transform our well-established individualized process of attorney
discipline into a formulaic “one size fits all” system. This philosophical shift
should be carried out, if ever, only pursuant to this court’s longstanding rulemaking
process, not through judicial fiat. It is for the members of the legal community—
guided by the principle that the primary purpose of the disciplinary process is not
to punish the offender but to “ ‘protect the public against members of the bar who
are unworthy of the trust and confidence essential to the relationship of attorney
and client,’ ” Disciplinary Counsel v. Agopian, 112 Ohio St. 3d 103, 2006-Ohio-
6510, 858 N.E.2d 368, ¶ 10, quoting Ohio State Bar Assn. v. Weaver, 41 Ohio St. 2d
97, 100, 322 N.E.2d 665 (1975)—to debate whether it would be appropriate to
establish a presumption of an actual suspension.
       {¶ 28} Accordingly, I respectfully concur.
                                _________________
       LANZINGER, J., dissenting.
       {¶ 29} This court has been asked to consider establishing a presumption that
in the absence of significant mitigating factors, we will impose an actual suspension
on attorneys who engage in the repeated and unwelcome solicitation of vulnerable
clients for sexual activity. We already presume that an actual suspension will be
the sanction for behavior involving dishonesty, fraud, deceit, or misrepresentation,
unless mitigating factors justify a stay. See Disciplinary Counsel v. Fowerbaugh,
74 Ohio St. 3d 187, 190, 658 N.E.2d 237 (1995). I believe that the same type of
sanction should be imposed upon respondents like Tasso Paris, especially because
it appears that cases of this type are increasing.
       {¶ 30} In my view, this court should do more than merely express
disapproval of the attorney’s actions by imposing a stayed suspension. The extent
of the mitigation is that he has no previous discipline and has cooperated with the
investigation. On the other hand, he stipulated that he acted with a selfish motive
and engaged in multiple offenses. In addition, the board found that he did not




                                          11
                            SUPREME COURT OF OHIO




understand or accept the wrongful nature of his actions and so failed to show that
his misconduct was unlikely to recur. Most importantly, the client was harmed
when Paris did not appear for her sentencing, which she attributed to her rebuffing
his sexual advances.
       {¶ 31} I respectfully dissent from the court’s judgment with respect to the
sanction in this case. I would adopt the recommendation of both the panel and the
board and would suspend Paris from the practice of law for a period of six months.
       O’CONNOR, C.J., and O’NEILL, J., concur in the foregoing opinion.
                              _________________
       Thomas L. Anastos; Ulmer & Berne, L.L.P., and Corey N. Thrush; and
Heather M. Zirke, Bar Counsel, for relator.
       Thomas Paris and John T. Paris, for respondent.
                              _________________




                                        12